Case 9:20-cv-81676-RAR Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 9:20-CV-81676

  WARREN JEFFERY,

          Plaintiff,
   vs.

  SELECT PORTFOLIO SERVICING, INC.,

       Defendant.
 ____________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, WARREN JEFFERY (hereinafter “Plaintiff” or “Mr. Jeffery”), hereby files his

 Complaint against Defendant, SELECT PORTFOLIO SERVICING, INC. (hereinafter

 “Defendant” or “Defendant SPS”), and alleges:

                                         INTRODUCTION

         1.      This is an action brought by a consumer for Defendant's violation of the Real Estate

 Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”), and its implementing

 regulations.

         2.      The Consumer Financial Protection Bureau (“CFPB”) is the primary regulatory

 agency authorized by Congress to supervise and enforce compliance of RESPA. The CFPB

 periodically issues and amends mortgage servicing rules under Regulation X, 12 C.F.R. § 1024,

 RESPA, and the respective implementing regulations.

         3.      Specifically, Plaintiff seeks the remedies as provided in RESPA for the Defendant's

 failure to comply with Section 2605(k) of RESPA and Section 1024.41 of Regulation X.

         4.      All conditions precedent to the filing of this action have been satisfied.
Case 9:20-cv-81676-RAR Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 9



                                               JURISDICTION

         5.       Jurisdiction of this Court arises under 28 U.S.C. § 1331 because the Complaint

 alleges a federal claim and requires the resolution of substantial questions of federal law.

         6.       Moreover, this case is a civil action arising under the laws of the United States over

 which this Court has original jurisdiction under 28 U.S.C. § 1331.

         7.       Venue in this District is proper because Plaintiff resides Palm Beach County,

 Florida and this is the District where a “substantial part of the events or omissions giving rise to

 the claim occurred.” 28 U.S.C. § 1391(b)(2).

                                                    PARTIES

         8.       At all times material hereto, Defendant SPS was and is a foreign profit corporation

 with its principal place of business at 3217 S. Decker Lake Drive, Salt Lake City, Utah 841191.

 Defendant SPS is duly licensed to transact business in the State of Florida, and lists its registered

 agent as Corporation Service Company, 1201 Hays Street, Tallahassee, Florida 32301.

         9.       At all times material hereto, Defendant SPS is and was a loan servicer as the term

 is defined in 12 U.S.C. § 2605(i)(2) and 12 C.F.R. § 1024.2(b), that services the loan obligation

 secured by a mortgage upon the Plaintiff’s residential property, located at 231 Blossom Lane, Palm

 Beach Shores, Florida 33404 (the “Subject Property”).

         10.      At all times material hereto, Plaintiff owned and continues to own the Subject

 Property, which is located in Palm Beach County, Florida.

         11.      The Subject Property is a residential single-family home structure.

         12.      At some point in time prior to the violations alleged herein, the Defendant SPS was

 hired to service the subject loan.



 1
  Per Florida’s Division of Corporations, Defendant SPS’s principal address is identified as “3217 S. Decker Lake
 Drive, Sal Lake City, UT 84119”. Plaintiff presumes “Sal Lake City” is a typographical error and should read as
 “Salt Lake City”.
Case 9:20-cv-81676-RAR Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 9



        13.     The subject loan is a “federally related mortgage loan” as defined in 12 U.S.C. §

 2602(1) and 12 C.F.R. § 1024.2(b) and referred to by the Defendant as account number

 ******4417.

                     BACKGROUND AND GENERAL ALLEGATIONS

        14.     On or about July 11, 2007, Plaintiff entered into a promissory note agreement with

 LEND-MOR MORTGAGE BANKERS COPR., A NEW YORK CORPORATION (the “Note”)

 for what he intended to be his primary residence. The Note was secured by a mortgage on the

 Subject Property (the “Mortgage”) (the “Note” and the “Mortgage” are collectively referred to as

 the “Loan”).

        15.     On June 17, 2020, a loss mitigation application (“LMP”) was submitted on behalf

 of the Plaintiff to Defendant SPS, the servicer of the Loan. See Fax Confirmation dated June 17,

 2020 attached hereto as Exhibit “A”.

        16.     Pursuant to 12 C.F.R. § 1024.41(b)(2)(i)(B), Defendant SPS was required to

 provide a written notice within five (5) business days of receipt of the LMP acknowledging receipt

 of same and whether the mortgage servicer determined said application to be complete or

 incomplete. If the mortgage servicer deemed the LMP incomplete, the mortgage servicer is

 required to state in the written notice the additional documents and information that must be

 submitted to make the LMP complete and a date within which to submit said documents and

 information. Despite the mandates of 12 C.F.R. § 1024.41(b)(2)(i)(B), Defendant SPS failed to

 respond.

        17.     Pursuant to 12 C.F.R. § 1024.41(c)(2)(iv), upon Plaintiff’s submission of the LMP

 and upon no further communication from Defendant SPS, the LMP shall be considered facially

 complete.
Case 9:20-cv-81676-RAR Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 9



        18.     Defendant SPS was also required to provide a written notice stating which loss

 mitigation options, if any, the Defendant would offer Plaintiff within thirty (30) days after the

 application was considered “complete.” Again, Defendant SPS failed to respond despite being

 required to do so pursuant to 12 C.F.R. § 1024.41(c)(1).

        19.     Receiving no response, Plaintiff send a correspondence (the “7 Day Notice”) on

 August 27, 2020 advising Defendant SPS that no response had been received by the Plaintiff

 concerning the status of their loss mitigation application and that seven (7) additional days would

 be afford to them to comply with Regulation X. See 7 Day Notice dated August 27, 2020 attached

 hereto as Exhibit “B”.

        20.     The 7 Day Notice was received by Defendant SPS on August 28, 2020.

        21.     To date, Defendant SPS has failed to or refused to comply with 12 C.F.R. §

 1024.41(b)(2)(i)(B), in that no written notice was provided within five (5) business days of receipt

 of the LMP acknowledging receipt of same and advising whether a determination was made that

 said application was complete or incomplete.

        22.     To date, Defendant SPS has failed to or refused to comply with 12 C.F.R. §

 1024.41(c), in that no written notice within thirty (30) days of receipt of a “complete loss mitigation

 application” stating which loss mitigation options, if any, will be offered to Plaintiff

        23.     Plaintiff retained Loan Lawyers, LLC (“Loan Lawyers”) as counsel and Jenkins

 Lorenzo, LLC (“Jenkins Lorenzo”) as co-counsel for legal representation in this action and has

 agreed to pay a reasonable attorney's fee.

                                              DAMAGES

        24.     Plaintiff has been injured and suffered actual damages by virtue of Defendant’s

 repeated violations of those legal rights and protections which Congress provided to Plaintiff and

 other consumers like him. The threshold of Defendant SPS’s violations stem from repeated failures
Case 9:20-cv-81676-RAR Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 9



 to respond to the LMP submitted for Plaintiff. Plaintiff’s injuries result in-part from the Defendant

 SPS’s invasion of a legally protected interest that is concrete, particularized, and actual. Simply

 stated, Plaintiff’s procedural rights under RESPA were violated by not providing a response to the

 LMP despite additional notice of same via the 7 Day Notice.

         25.      Plaintiff is entitled to actual damages as a result of Defendant’s failure to comply

 with Regulation X and RESPA, pursuant to 12 U.S.C. § 2605(f)(1)(A), including but not limited

 to: (1) photocopying costs and postage costs incurred in mailing Plaintiff’s 7 Day Notice; and (2)

 photocopying costs, postage costs, and reasonable attorney’s fees incurred as a result of having to

 send additional correspondences due to Defendant’s failure to adequately respond to Plaintiffs’

 LMP, which includes the 7 Day Notice.

         26.      Plaintiff has also suffered actual damages in the form of emotional distress, anxiety,

 the constant fear of losing his property, worry, embarrassment, and anguish as a result of the

 ongoing failures of Defendant SPS to address Plaintiff’s concerns relating to their mortgage, while

 simultaneously fearful of an imminent state court foreclosure sale auction currently scheduled for

 September 23, 2020.2

         27.      The Defendant has also violated Regulation X with respect to the numerous loans

 it services, including but not limited to, the following loans:

               a. With respect to CFPB Consumer Complaint ID 2236734, the Defendant violated

                  RESPA by failing to review a “facially complete” modification package.

               b. With respect to CFPB Consumer Complaint ID 2395578, the Defendant violated

                  RESPA by failing to acknowledge the consumer’s modification.




 2
  See U.S. Bank National Association v. Warren Jeffery, 2018-CA-002848, Circuit Court of the Fifteenth Judicial
 Circuit, in and for Palm Beach County, Florida.
Case 9:20-cv-81676-RAR Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 9



              c. With respect to CFPB Consumer Complaint ID 2369933, the Defendant violated

                 RESPA by failing to timely respond and review the consumer’s modification

                 package.

              d. With respect to CFPB Consumer Complaint ID 2347916, the Defendant violated

                 RESPA by failing to timely respond and review the consumer’s modification

                 package.

        28.      Plaintiff is entitled to statutory damages in an amount not greater than $2,000.00

 pursuant to 12 U.S.C. § 2605(f)(1)(B), as a result of Defendant SPS’s pattern or practice of

 noncompliance with Regulation X and RESPA.

        29.      Additionally, Plaintiff is entitled the costs of this action, together with a reasonable

 attorney's fee as determined by the court and pursuant to 12 U.S.C. § 2605(f)(3).

                            COUNT I –VIOLATION OF 12 U.S.C. § 2605(k)

        30.      Plaintiff realleges and incorporates by reference paragraphs 1 through 29 above.

        31.      Section 6, Subsection (k) of RESPA states in relevant part:

                     (k) Servicer prohibitions
                     (1) In general
                         A servicer of a federally related mortgage shall not--
                         …
                        (C) fail to take timely action to respond to a borrower’s requests to
                 correct errors relating to allocation of payments, final balances for purposes
                 of paying off the loan, or avoiding foreclosure, or other standard servicer’s
                 duties;
                         …
                        (E) fail to comply with any other obligation found by the [CFPB], by
                 regulation, to be appropriate to carry out the consumer protection purposes
                 of this chapter.

                 12 U.S.C. § 2605(k)(emphasis added)

        32.      Section 1024.41 of Regulation X was promulgated pursuant to Section 6 of RESPA

 and thus subject to RESPA’s private right of action. See 78 Fed. Reg. 10696, 10714, FN. 64 (Feb.
Case 9:20-cv-81676-RAR Document 1 Entered on FLSD Docket 09/14/2020 Page 7 of 9



 14, 2013) (“The [CFPB] notes that regulations established pursuant to section 6 of RESPA are

 subject to section 6(f) of RESPA, which provides borrowers a private right of action to enforce

 such regulations”). See also 78 Fed. Reg. at 10737, 10822 (“The Bureau relies on its authority

 under sections 6(j)(3), 6(k)(1)(C), 6(k)(1)(E) and 19(a) of RESPA to establish final rules setting

 forth obligations on servicers to comply with the loss mitigation procedures in § 1024.41”).

        33.       The CFPB’s authority to prescribe such regulations under Section 2605(k)(1), is

 stated in Section 2617 of RESPA: “The [CFPB] is authorized to prescribe such rules and

 regulations, to make such interpretations, and to grant such reasonable exemptions for classes of

 transactions, as may be necessary to achieve the purposes of this chapter.” 12 U.S.C. § 2617.

        34.       Defendant SPS has failed to or refused to comply with 12 C.F.R. §

 1024.41(b)(2)(i)(B), in that no written notice was provided to Plaintiff within five (5) business

 days of receipt of the LMP acknowledging receipt of same and whether said application was

 determined to be complete or incomplete.

        35.       As such, the Defendant SPS has violated 12 U.S.C. § 2605(k)(1)(C) and §

 2605(k)(1)(E).

        36.       As a result of the above violations, Plaintiff is entitled to recovery for actual and

 statutory damages.

                            COUNT II –VIOLATION OF 12 U.S.C. § 2605(k)

        37.       Plaintiff realleges and incorporates by reference paragraphs 1 through 29 above.

        38.       Section 6, Subsection (k) of RESPA states in relevant part:

                      (k) Servicer prohibitions
                      (1) In general
                          A servicer of a federally related mortgage shall not--
                          …
                         (C) fail to take timely action to respond to a borrower’s requests to
                  correct errors relating to allocation of payments, final balances for purposes
Case 9:20-cv-81676-RAR Document 1 Entered on FLSD Docket 09/14/2020 Page 8 of 9



                  of paying off the loan, or avoiding foreclosure, or other standard servicer’s
                  duties;
                          …
                         (E) fail to comply with any other obligation found by the [CFPB], by
                  regulation, to be appropriate to carry out the consumer protection purposes
                  of this chapter.

                  12 U.S.C. § 2605(k)(emphasis added)

         39.      Section 1024.41 of Regulation X was promulgated pursuant to Section 6 of RESPA

 and thus subject to RESPA’s private right of action. See 78 Fed. Reg. 10696, 10714, FN. 64 (Feb.

 14, 2013) (“The [CFPB] notes that regulations established pursuant to section 6 of RESPA are

 subject to section 6(f) of RESPA, which provides borrowers a private right of action to enforce

 such regulations”). See also 78 Fed. Reg. at 10737, 10822 (“The Bureau relies on its authority

 under sections 6(j)(3), 6(k)(1)(C), 6(k)(1)(E) and 19(a) of RESPA to establish final rules setting

 forth obligations on servicers to comply with the loss mitigation procedures in § 1024.41”).

         40.      The CFPB’s authority to prescribe such regulations under Section 2605(k)(1), is

 stated in Section 2617 of RESPA: “The [CFPB] is authorized to prescribe such rules and

 regulations, to make such interpretations, and to grant such reasonable exemptions for classes of

 transactions, as may be necessary to achieve the purposes of this chapter.” 12 U.S.C. § 2617.

         41.      Defendant SPS has failed to or refused to comply with 12 C.F.R. § 1024.41(c)(1)

 in that no written notice was provided to Plaintiff within thirty (30) days of receipt of a complete

 loss mitigation application stating which loss mitigation options, if any, would be offered to

 Plaintiff.

         42.      As such, the Defendant SPS has violated 12 U.S.C. § 2605(k)(1)(C) and §

 2605(k)(1)(E).

         43.      As a result of the above violations, Plaintiff is entitled to recovery for actual and

 statutory damages.
Case 9:20-cv-81676-RAR Document 1 Entered on FLSD Docket 09/14/2020 Page 9 of 9



                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff WARREN JEFFERY respectfully requests that this Honorable

 Court enter an order granting judgment for the following:

    (a) That the Defendant SPS be required to provide a written notice and determination in

 compliance with 12 C.F.R. § 1024.41(c)(1);

    (b) For actual damages, statutory damages, costs and reasonable attorney’s fees, pursuant to

 12 U.S.C. § 2605(f); and

    (c) Such other relief to which this Honorable Court may deem just and proper.

                                DEMAND FOR JURY TRIAL

        Plaintiff WARREN JEFFERY hereby demands a trial by jury of all issues so triable.


 Dated this 14 day of September 2020.

 Respectfully Submitted,
                                                             JENKINS LORENZO, LLC
                                                             Co-Counsel for Plaintiff
                                                             18851 NE 29th Avenue, Ste. 700
                                                             Aventura, Florida 33180
                                                             Tel: (305) 456-1450

                                                             By: /s/ Chase E. Jenkins, Esq.
                                                                Chase E. Jenkins, Esq.
                                                                Florida Bar No. 94261
                                                                cjenkins@jenkinslorenzo.com
                                                                Jorge “J.D.” Lorenzo, Esq.
                                                                Florida Bar No. 81702
                                                                jlorenzo@jenkinslorenzo.com

                                                                 /s/ Laura Hoy Chebat
                                                                Laura Hoy Chebat, Esq.
                                                                Florida Bar No. 59025
                                                                LOAN LAWYERS, LLC
                                                                Co-Counsel for Plaintiff
                                                                3201 Griffin Road, Suite 100
                                                                Fort Lauderdale, FL 33312
                                                                Telephone: (954) 523-4357
                                                                laura@fight13.com
